Order filed June 11, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00383-CV
                                    ____________

                    GEOFFREY A GROFF M.D., Appellant

                                          V.

                       BANK OF AMERICA NA, Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1097239

                                    ORDER

      The notice of appeal in this case was filed May 6, 2019. To date, the filing fee
of $205.00 has not been paid. No evidence that appellant is excused by statute or the
Texas Rules of Appellate Procedure from paying costs has been filed. See Tex. R.
App. P. 5.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before June 21, 2019. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee, the appeal will be dismissed.

                                   PER CURIAM